Citation Nr: 0103992	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  97-29 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left arm 
disorder.

2.  Entitlement to service connection for the residuals of a 
fracture of the right thumb with claimed arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right arm disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to October 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Columbia RO, 
which denied service connection for a bilateral disability of 
the arms.  The veteran's notice of disagreement (NOD) was 
received in July 1997.  A statement of the case (SOC) was 
mailed to the veteran in August 1997.  The veteran's 
substantive appeal was received in October 1997.

In September 1999, the Board remanded the issue on appeal for 
clarification as to the issue(s) on appeal.  After receiving 
various responses from the veteran and his representative, 
and in accordance with the Board's instructions, the RO 
issued a supplemental statement of the case in April 2000 
that denied service connection for a left arm disability and 
found that new and material evidence was not presented to 
reopen a claim of service connection for a right arm 
disorder.  As these issues reflect the correct 
characterization of the issue previously before the Board, an 
appeal as to these issues has been perfected.

During the pendency of the remand, the RO also adjudicated 
two additional issues raised by the veteran.  In February 
2000, the RO denied, as not well grounded, a claim for 
service connection for the residuals of a fracture of the 
right thumb with claimed arthritis.  The NOD was received in 
February 2000.  An SOC was issued in March 2000.  The 
substantive appeal was received in April 2000.  

Also, in a June rating decision, the RO denied service 
connection for a bilateral shoulder condition (claimed as 
arthritis, tendonitis and bursitis) with pain and impairment 
of function of both arms.  While the veteran and his 
representative have contended that this issue is inextricably 
intertwined with the issues on appeal (specifically, the 
petition to reopen the claim for service connection for a 
right arm disability, and the claim for service connection 
for a left arm disability), the Board notes, as explained 
below, that the veteran has not yet perfected an appeal of 
that issue.  

REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (2000).  Service connection may presumed, for certain 
chronic diseases, such as arthritis, which develop to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. 3.307, 3.309 (2000).  

At the outset, as noted above, the veteran and his 
representative have contended that the claim for service 
connection for a bilateral shoulder condition (claimed as 
arthritis, tendonitis and bursitis) with pain and impairment 
of function of both arms is inextricably intertwined with the 
issues on appeal (specifically, the petition to reopen the 
claim for service connection for a right arm disability, and 
the claim for service connection for a left arm disability).  
The Board notes, however, that the RO did not initially 
adjudicated the claim, a new issue, until after the Board 
September 1999 remand.  Although the issue initially was 
addressed in an April 2000 supplemental statement of the case 
(SSOC), this appears to have been done, in error, based on 
the veteran's initial response to his request for 
clarification of the issue(s) on appeal.  In June 2000, the 
RO appropriately issued a rating decision denying the issue.

However, regardless of whether the RO's April or June action 
is considered the initial adjudication, the fact remains that 
a perfected appeal-consisting of a timely filed notice of 
disagreement, and, after the issuance of a statement of the 
case, a timely filed substantive appeal-must be filed as to 
that issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  The Board accepts the inclusion of the issue 
in the Appellant's April 2000 brief on appeal (filed after 
the issuance of the April SSOC) as a notice of disagreement 
with the denial of that claim.  However, the RO has not 
issued the veteran a Statement of the Case (SOC) with respect 
to his claim for service connection for a bilateral shoulder 
condition.  Under these circumstances, such action (as well 
as affording the veteran an opportunity to perfect an appeal 
as to the issue in question) should be accomplished on 
remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997)..  

Additionally, the Board notes that the RO denied each of the 
veteran's three original claims for service connection (to 
include the claim involving the bilateral shoulder condition) 
as not well grounded, essentially on the basis that there was 
no evidence of a nexus the claimed condition and service.  
However, there has been a significant change in the law 
during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, pertinent to 
this case, obtaining a medical opinion) when such evidence 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  

Therefore, the veteran should be scheduled for a VA 
examination to attempt to obtain an opinion as to 
relationship, if any, between the left arm, right thumb, and 
(assuming an appeal is perfected) his bilateral shoulder 
conditions.  The veteran is hereby advised that a failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claims.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

Prior to arranging for the veteran to undergo medical 
examination, the RO must obtain and associate with the claims 
file all outstanding pertinent medical records, specifically 
to include any records from VA medical facilities or other 
governmental entities.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As regards the veteran's petition to reopen his claim for 
service connection for a right arm disorder, the Board 
emphasizes that Veterans Claims Assistance Act of 2000 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 State. 2096, ___ (to be codified at 38 U.S.C. § 
5103A(f)).  The Board finds, however, that, consistent with 
the notification provisions of the Act, the RO should advise 
the veteran of the evidence necessary to reopen his claim, 
and afford him the opportunity to submit such evidence.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should issue to the veteran 
and his representative an SOC on the 
denial of service connection for a 
bilateral shoulder condition (claimed as 
arthritis, tendonitis and bursitis) with 
pain and impairment of function of both 
arms.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of that issue, a timely 
substantive appeal must be filed.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all pertinent outstanding 
medical records, to specifically include 
from any VA medical facilities or other 
governmental entitities.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant and his representative 
should be duly notified.

3.  After all records received pursuant 
to the development requested in paragraph 
1 above are associated with the claims 
file, the veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and likely etiology of his 
right thumb disability and, if an appeal 
has been perfected, his bilateral 
shoulder disability.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the physician designated to 
examine the veteran.  All indicated x-
rays and laboratory tests should be 
accomplished, and all clinical findings 
should be reported in detail.  With 
respect to each diagnosed disability 
affecting the right thumb, and, if an 
appeal is perfected, the right shoulder 
and left shoulder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that disability is 
related to the veteran's active military 
service.  All examination findings, along 
with the complete each conclusion 
reached, should be set forth in a 
typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
instructions in this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  If none of the development requested 
above yields a medical opinion 
establishing a relationshiop between 
either a shoulder and/or right thumb 
disability and service, the veteran and 
his representative should be notified of 
this fact and provided an opportunity to 
submit such medical opinion to support the 
claim(s).  Likewise, the RO should advise 
the veteran and his representative of the 
evidence needed to reopen his claim for 
service connection for a right arm 
disability and afford them the opportunity 
to present such evidence.   

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

7.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims on in light of all 
applicable evidence of record and all 
pertinent legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

8.  If any benefit sought on appeal 
continues to be denied, the RO must 
furnish to appellant and his 
representative a supplemental statement 
of the case, and afford them the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
                                    Member, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



